Citation Nr: 0024940	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee condition.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for a bilateral 
knee condition is plausible and capable of substantiation.  



CONCLUSION OF LAW

A well-grounded claim of service connection for a bilateral 
knee condition has been presented.  38 U.S.C.A. §§ 1110, 
1131, 5107(a), 7104 (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran contends that he suffers from a bilateral knee 
condition which had its onset during his military service.  

A careful review of the veteran's service medical records 
shows that, in August 1982, the veteran presented for 
treatment of chronic right lateral knee and right patellar 
pain.  No trauma, swelling, erythema, locking or decreased 
range of motion was noted.  Following examination, a 
diagnosis of questionable right lateral collateral ligament 
strain and chondromalacia was rendered.  

Subsequently, at his retirement examination in July 1996, the 
veteran reported experiencing swollen or painful joints.  He 
specifically stated that his knees became painful while 
squatting and after running.  The earlier diagnosis of right 
lateral collateral ligament strain and chondromalacia was 
referenced; otherwise, his lower extremities were noted to be 
normal on clinical evaluation.  

The veteran was initially afforded a VA examination of his 
knees in December 1996.  At that time, the veteran reported 
problems with his knees, in that he occasionally experienced 
pain from time to time.  Physical examination revealed his 
gait to be sprightly and quick with normal balance.  Standing 
erect, his fingertips touched the floor easily.  He was able 
to perform a full deep knee bend.  No instability was noted 
in the knees aside from a slight lateral medial increase in 
mobility, more marked on the left than on the right.  No 
effusion was noted and the pulses in the posterior tibial 
region were full.  In addition, no trophic changes were 
identified and sensory examination was normal.  Good strength 
was detected in both knees and there was full range of motion 
on passive maneuvering, bilaterally.  X-ray studies performed 
in conjunction with the examination were stated to be normal, 
bilaterally.  

Further VA examination was conducted in October 1997.  At 
that time, the veteran reported onset of knee pain 
approximately 10 years ago.  He stated that he had incurred a 
hyperextension injury to his knees and had experienced 
episodic knee pain ever since.  Physical examination of the 
knees revealed no evidence of effusion.  There was, however, 
minimal crepitus to palpation on motion of both knees.  He 
demonstrated good stability of the knees.  Range of motion 
testing revealed flexion to 130 degrees and full extension to 
0 degrees, bilaterally.  

In conclusion, the examining physician opined that the 
veteran's knee examination was negative.   It was further 
noted, however, that the veteran did have postural 
limitations due to knee pain, including an inability to 
stoop, kneel or crouch.  The veteran also reported that 
flare-ups involving his knees occurred every time he 
inadvertently squatted or knelt down.  According to the 
veteran, during the flare-ups, he was unable to exercise or 
walk or stand for any length of time.  In light of the 
veteran's statements, it was noted that the above examination 
had been conducted during a period of quiescent symptoms and 
that during flare-ups, the physical findings of the 
examination could be significantly changed.  The examiner 
further noted that quantification of those changes would 
require examination of the veteran during a flare-up.  

Additional medical evidence submitted in support of the 
veteran's claim included a statement from a private physician 
dated in July 1997.  In this statement, the private physician 
noted that, on examination, the veteran appeared to exhibit 
tenderness in the knees, bilaterally, with right greater than 
left.  Specifically, examination was stated to have shown 
mild crepitus and tenderness to the medial and collateral 
ligament aspects of the knees, with the right being more 
sensitive than the left.  

The physician further opined that, since the veteran had not 
been employed other than in the military for the 20 years 
prior to the examination, his bilateral knee condition 
appeared to be directly related to his job duties and 
activity levels in the military.  

In light of the above evidence, the Board finds that the 
veteran's claim of service connection for a bilateral knee 
condition is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In the present case, in light of the conflicting evidence, it 
is unclear from this record whether the veteran does, in 
fact, suffer from a bilateral knee condition which is due to 
disease or injury which was incurred in or aggravated by 
service.  

Hence, the Board finds that further development is indicated 
to include a VA examination in order to determine the nature 
and likely etiology of any bilateral knee condition and the 
association of all records of treatment or evaluation of his 
knees with the claims file.  




ORDER

As a well-grounded claim of service connection for a 
bilateral knee condition has been submitted, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above evidence, the 
veteran should be afforded a VA examination in order to 
determine the nature and likely etiology of his bilateral 
knee condition.  In addition, all pertinent treatment records 
should be obtained for review.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his bilateral 
knee condition since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the current nature and likely 
etiology of the claimed bilateral knee 
condition.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed clinical findings in connection 
with the evaluation.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the veteran is suffering 
from current bilateral knee disability.  
The opinion should be stated in terms of 
probability rather than possibility.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the factors upon which 
the opinion is based.  

3.  After the development requested above 
is completed to the extent possible, the 
RO should review the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



